El Juez Pkesidente Se. Heenández
emitió la opinión del tribunal.
La presente es una solicitud de certiorari de Maximiano Dendariarena contra el Juez de la Corte de Distrito de Aguadilla, Isidoro Soto Nussa, con súplica de que por esta Corte Suprema se deje sin efecto la resolución de la Corte de Distrito de Aguadilla de 12 de agosto del corriente año, denegatoria de expedición de auto de certiorari para revisar procedimientos de la Corte Municipal de San Sebastián, en el caso civil de Maximiano Dendariarena v. Joaquín Ramírez, en cobro de pesos, interesando además el promovente, se anule por esta corte una orden de injunction que en 9 de julio último dictó dicha corte municipal en el referido jui-cio y se lleve a ejecución la sentencia ya firme de 9 de junio que está en suspenso a virtud de tal orden de injunction.
No se alega error alguno de procedimiento cometido por el Juez de Distrito de Aguadilla al denegar la expedición del auto de certiorari, por su orden de 12 de agosto de 1913, y la cuestión que se presenta a-esta corte se reduce a deter-minar si el mencionado juez procedió o nó con razón derecha al dictar su resolución. Para llegar a ese fin tenía la parte expedito recurso de apelación, para ante esta Corte Suprema.
Procede denegar el auto de certiorari solicitado.

Desestimada la solicitud y denegada la expe-dición del mandamiento.

Jueces concurrentes: Sres. Asociados Wolf, del Toro y Aldrey.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-ción de este caso.